Title: John Wayles Eppes to Thomas Jefferson, 3 September 1817
From: Eppes, John Wayles
To: Jefferson, Thomas


                    
                        Dear Sir.
                        Mill Brook 
              Sep: 3. 1817.
                    
                    Your letter of aug. the 6th arrived here when my house was filled with my own and Mrs Eppes’s connections—Mr Burton and his family left us on Saturday—my sister and Mr Lane on Tuesday—I could not conveniently leave them here and the season is now so far advanced that you will I presume soon return to Monticello—We are begining to experience the inconveniences of the wet and cold & our invalid list is increasing with the pressure of the Tobo crop—Under all these circumstances I have determined to postpone my visit for some more favorable opportunity and to send up Francis—
                    I am delighted to hear of the prospects of the central school—I will certainly subscribe and as far as I am able endeavour to procure subscriptions from others—During the present winter I propose having Francis with me in washington. He shall however be ready to obey the summons and commence with the school in spring. The climate and situation and above all its being near enough for Francis to have the benefit of your superintending care would with me give it a preference to any other seminary even if the professors were not of the first order which I am certain they will be—
                    
                    My health is very much improved—I have recovered my strength but still feel occasionally very much oppressed with the pain in my head and eyes—It has been now more than 12. months since I have had my limbs affected—I think the disease will gradually pass off. I feel at present most inconvenience from my eyes which reading for a few hours at a time will inflame and render almost useless for weeks—I have been compelled to abandon the use of wine spirit and even malt liquor and to live principally on milk and vegetable diet—Whenever an opportunity offers I think I shall get spectacles which I never have used—
                    I feel great pleasure in hearing that you still continue to enjoy good health—May you still continue to possess this first of blessings & see completed the first and last of the new pillars erected to your fame in the central College—
                    Present me affectionately to Miss Ellen and Cornelia to Mrs Randolph on your return to Monticelo & accept assurances of my sincere and affectionate attatchment—
                    
                        Yours sincerely
                        Jno: W: Eppes
                    
                